MATTER
OF BOA4C'PLAXE
'*FLIG~IT
No. 523"
I n F I N E Proceedings
F-0400-821
Decided by Board November 1, 1955

Fine--Section Wl of 1952 act-Not incurred despite absence of immigration inspection when alirsrl n- louted through Fcdelal inspcetion oireo.

Fine will not be imposed against nn airline under section 271 of the 1951 act
for failure to prerent the unauthorized landing of a n alien passenger when
the record estsblishes that the passenger was routed through the Federal
inspection facility at the airport, received Public Health and Customs dearawe, and could not have passed from Public Health to Customs without
having proceeded through the Immigration inspection area.
BEFORE THEBOARD
Discussion: This matter is before us on appeal from a decision of
the District Director at Philadelphia dated Play 6, I v b S , Orderlng
that h e in the sum of $1,000, mitigated to the extent of $500, be
imposed on the British Overseas Airways, he., ownem and/or agents
of BOAC Plane Flight No. 523, which arrived a t the port of Philadelphia, Pennsylvania, from foreign on October 3, 1954, for failure
at a
to prevent the landing of alien passenger W-A-Wtimo and place other t h n n a- rlecignntd hy the immigration officers.
The aircraft in question was diverted from New Pork, its original
destination, to Philadelphia because of venther conditions. At the
latter port, the nine members of the cre-iv and 64 of the 65 passengers
aboard were presented for inspection and were inspected. Subsequent to such inspection, and after the departure from the Philadelphia airport of the passengers inspected, z check of the passenger
lists and the immigration docunlents revealed that the above-~~:?rned
alien had not, according to the records of the Service, ken inspected,
although he had been inspected and cleared by the United States
Public EIenllh Service a d Cuslorns. The aubjcat nlicn a a c presented later the same day at the Idlemild Airport, New Pork,
where he mas inspected by a Service official and admitted as a
visitor (B-2) for a period until October 30, 1954. According to the
record, he departed from the United States in accordance with the
terms of his admission.

Due notice of the diversion of the flight was given the Service.
Immediately upon the plane's landing, all the crewmembers and passengers were escorted to the area of the airport administration
building desi,pated and set aside for Governmenc inspecclon, Public
Health, Immigration and Customs. The captain of the aircraft remained with the members of his crew and the passengPrs continuously during the inspection period in order to insure that all persons subject to inspection were in fact inspected. The record indicates
that the subject alien received Public Health and Customs inspection
and clearance. Also, according to the record, once the subject had
received Public Health inspection and clearance he could not have
received Customs inspection and clearance without having passed
through the Immigration inspection area where three officers were
on duty. I n this connection, section 235(a) of the Imm~gratlonand
Nationality Act imposes a duty on the Service to conduct the inspection of an alien applicant for admission presented for inspection, as this alien was, according to the record. The record is clear
that the alien did not intentionally and deliberately evade inspection. I n this connection, counsel asserts that the passenger was
probnbly overlooked because of his short statnre and t h height
~
nf
the counter in the inspection area from behind which the officers
apparently conducted their inspection.
The carrier chartered buses t o carw the passengers from Philadelphia to New York, the flight's scheduled termination point. Following inspection by the three Government services mentioned above,
the captain assigned a member of his crew to board each bus to
escort the passengers to New York. I n order to assure that all
Government requirements concerning Immigration and Customs inspection has been complied with fully, the captain personally inquind of the Immigration and Customs officials thcn on duty and

in charge whether all passengers and crewmembers had been duly
inspected and cleared for entry into the United States. These 05cials answered the captain's question in the affirmative and on the
basis of such assurances, and not until their receipt., the captain
permitted the chartered buses t o leave the Philadelphia airport for
the trip to New York. The subject alien was among the passengers
who boarded one of the buses a t Philadelphia, and he continued to
New York on the bus in the custody of the carrier's stewardess.
I n other words, the carrier did not permit the subject to leave the
Philadelphia airport until the Service had assured i t that his inspection had been made. As we see it, such assurance should have been
given by the Service only after the manifest and immigration documents had been checked off against one another. However, according to the record, such a check was not made until after the buses
had departed from the Philadelphia airport.

When the fact that the subject alien had not been inspected was
discovered, the matter n-as brought to the attention of the carrier.
Through its excellent cooperation, the subject alien's inspection was
completed immediately upou his arrival at New York. At all times
until said inspectlon Kas completed iuld t l a~l i w admitted to the
United States, he was in the custody of the carrier.
The foregoing h c t s are established by the affidavits of the alien
passenger involved and five of the carrier's employees, together with
a floor plan of the airport facilities set aside for the Government
inspection by the Public Health, Immigration and Customs services.
None of the facts stated above are denied or controverted in the
decision of the district director, except that said official has apparently discounted the carrier's contention that it was impossible for
the passenger to enter the Customs inspection area without passing
through the Immigration inspectlon area.
On the basis of the foregoing, we find that a violation of section
271 of the Immigration and Nationality Act has not been established in these premises. The reasons are that the alien entered the
inspection area; the Service first reported to the carrier's representstive that all passengers had been inspected; and the carrier has met
the burden of showing complinnre with the statute. Therefore, we
conclude that the appeal must be sustained and no fine imposed.
We will now so order.
Order: I t is ordered that the appeal be and the same is hereby
sustained and that fine be not imposed.

